On September 27, 1935, about 10 P. M., in New Haven, the plaintiff was struck on the head, suffering a wound requiring five stitches in the closing. The plaintiff claims that the defendant first struck him with his hand and then with a sawed-off baseball bat. This the defendant denies Both the plaintiff and the defendant are supported by the testimony of witnesses, one witness even testifying that it was he himself who struck the plaintiff.
No good purpose will be accomplished by a discussion of the very conflicting evidence
The circumstances disclosed by an examination of all of the evidence, and especially some of the testimony given by the defendant's witnesses and admissions made by the defendant, satisfy the Court that the plaintiff has proved the essential allegations of his complaint by a fair preponderance of the evidence.
The plaintiff suffered considerable pain, was disturbed in his sleep for three nights, lost two weeks work at $18.00 a week, and has a light scar on his forehead that is permanent. His hospital bill was $5.00, and his doctor's bill was $4.00.
   Judgment is rendered that the plaintiff recover from the defendant damages of $545.00.